Citation Nr: 1736297	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-27 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for bronchial asthma with pleural calcifications.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation based on aid and attendance/housebound.


ORDER

Entitlement to a rating in excess of 60 percent for bronchial asthma with pleural calcifications is denied.

Entitlement to a TDIU is denied.

FINDINGS OF FACT

1.  The Veteran had active military service from December 1981 to November 1989.

2.  The evidence does not demonstrate that the Veteran has exhibited a forced expiratory volume in 1 second (FEV-1) less than 40 percent predicted; or forced vital capacity (FVC) less than 50 percent predicted; or FEV-1/FVC less than 40 percent; or more than one asthma attack per week with episodes of respiratory failure; or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications; or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO) less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension.

3.  Since June 23, 2014, the Veteran has required outpatient oxygen therapy; however the most probative evidence of record demonstrates this outpatient oxygen therapy has been prescribed for non-service connected disabilities. 

4.  The Veteran is not precluded from securing or following all forms of substantially gainful employment solely due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for bronchial asthma with pleural calcifications have not been met.   38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.96, 4.97, Diagnostic Codes 6602 and 6833 (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The Veteran was provided a video hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing has been associated with the claims file.  Reviewing the file, the Veteran has not alleged any deficiency with the conduct of his hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens, 814 F.3d at 1361, that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1378.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations and statutes pertinent to this decision (38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.15, 4.16, 4.18, 4.96, 4.97(2016)) were previously provided in the July 2013 Statement of the Case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will only be discussed herein where the Board deems appropriate to do so.

Lastly, the Board notes that the Veteran has submitted new evidence subsequent to the June 2015 Supplemental Statement of the Case.  At the April 2017 Board hearing, the Veteran waived RO consideration of the evidence on the record.  Accordingly, the Board may proceed with appellate review.

1.  Increased Rating Claim

The Veteran appeals from a September 2011 rating decision denying  a claim for a rating in excess of 60 percent for the service connected disability of bronchial asthma with pleural calcifications, currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6602-6833.  The Board finds the following evidence to be most persuasive in this determination.

VA treatment notes from February 2010 note a diagnosis of mild and stable asthma and stable lung nodules with negative positron emission tomography (PET) scans.  Pulmonary functioning test results documented a FEV-1 of 87%, a FVC of 81, a FEV-1/FVC ratio of 87%, and DLCO of 80 percent.  Treatment included daily inhaled bronchodialators, but no use of oral or parenteral steroids. 

In January 2011, the Veteran was afforded a VA examination to assess the severity of his service-connect respiratory conditions.   The results of the examination documented a FVC of 81%, a FEV-1 of 87%, a FEV-1/FVC ratio of 87%, and a DLCO of 46%. The Veteran was diagnosed with multiple stable calcified lung nodules; normal lung function by spirometry.  Associated diagnoses included pleural calcifications/asbestosis.  Based on the documented pulmonary functioning test results, the Veteran was entitled to a 60 percent rating because his DLCO score of 46% fell within the 40 to 55 percent range required for a 60 percent evaluation.  An increase to 60 percent, effective April 8, 2010, was granted in the September 2011 rating decision.

At the hearing, the Veteran testified that he began at home oxygen therapy in August of 2013.  However, the evidence of record confirms the Veteran actually began outpatient oxygen therapy on  June 23, 2014.  The record contains conflicting evidence as to whether the Veteran has been prescribed outpatient oxygen therapy due to the non-service connected disabilities of chronic obstructive pulmonary disease (COPD) and obstructive sleep apnea  (OSA) or his service-connected disabilities of bronchial asthma, pleural calcifications, and asbestosis.  This distinction is particularly relevant because a total 100 disability rating is warranted when a veteran's service-connected lung condition requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833. 

VA respiratory therapy notes from June 23, 2014 document an initial home oxygen evaluation, wherein the Veteran was diagnosed with OSA and prescribed supplemental oxygen based on overnight oximetry results.  There is no indication in this treatment record that the Veteran was prescribed supplemental oxygen for his service-connected respiratory conditions.  

Follow-up home oxygen evaluations conducted by a VA respiratory therapist in April and June of 2015 further indicate that supplemental oxygen was being prescribed under diagnostic code 496, which correlates with chronic airway obstruction, not elsewhere classified, using ICD-9-CM codes and COPD, unspecified, using ICD-10-CM codes.  Again, these records do not indicate that supplemental oxygen was being prescribed for the Veteran's service-connected respiratory conditions.  

In May 2015, the Veteran was afforded another VA examination to assess his service-connected respiratory conditions. The Veteran was diagnosed with asthma, COPD, history of asbestosis, and tobacco dependency.  The Veteran admitted to the VA examiner that he had been using oxygen, "as needed, and with exertion, because of [his] sleep apnea."  The examiner noted the Veteran used daily inhaled bronchodilator therapy and anti-inflammatory medication and that COPD was predominantly responsible for the necessity of inhaled medications.  Pulmonary functioning test results documented a FEV-1 of 87%, a FVC of 86%, a FEV-1/FVC ration of 78%, and DLCO of 68%.  Based on these objective findings alone, the Veteran would typically be assigned a 10 percent rating under Diagnostic Code 6833, 38 C.F.R. § 4.97 (2016).   The VA examiner found no evidence of daily use of high dose corticosteroids or immunosuppressive medications. 

The examiner provided the following opinion:

In regards to the question, what condition the veteran has: "is it bronchial asthma or is it asbestosis or both" - currently there are no objective evidence of asbestosis ("No calcified pleural plaques" as stated in the CCX report).  He has history of asthma, however his current respiratory disability is mainly related to his COPD which is mostly due to his long history of heavy smoking (36 pack-years; any smoking history of more than 10 pack-years creates very high risk for developing COPD).  Pleural calcifications, when present, do not affect the respiratory function of the lungs, their presence is a clinical evidence of history of asbestos exposure; the veteran's most recent CXR does not show pleural calcifications, therefore there are no objective evidence of asbestosis.  The veteran's use of O2 is not related to asbestosis, it is related to his non-SC-ed COPD and might be related to his sleep apnea (as claimed by the veteran); His current respiratory impairment is mainly reflected by the FEV1/FVC ratio and not to DLCO or DDLCO/VA on his PFTs.  (Emphasis added).

As the only medical evidence of record describing the distinctions between the Veteran's various respiratory diagnoses, in conjunction with his documented medical history, the Board is persuaded by the VA examiner's opinion that the Veteran's COPD-not his service-connected disabilities-has resulted in the need for outpatient oxygen therapy. 

At the April 2017 video Board hearing, the Veteran, through his attorney, noted the following specific VA treatment notes as attributing the Veteran's supplemental oxygen use to his service-connected asthma or asbestosis -7/11/16, 7/14/16, 9/8/16, 11/17/16, and 12/29/16.  Having reviewed the cited VA treatment notes the Board is unpersuaded by the Veteran's arguments. 

The July 11, 2016 note states "he is on O2 has Asthma/COPD," the July 14, 2014 note states, "He has COPD on Home O2," the November 17, 2016 note states, "asbestosis - on 2L O2 at baseline," and the December 29, 2016 note states, "asthma/COPD. Asbestosis. OSA. On home O2."  In all of the above instances, the VA treatment records simply note that the Veteran is on supplemental oxygen and has also been diagnosed with varying respiratory conditions, including asthma, COPD, asbestosis, and/or OSA.  Contrary to the Veteran's assertion, nowhere in these notations do the clinicians ever explicitly link the Veteran's supplemental oxygen use solely to his service-connected respiratory conditions.  Accordingly, the Board finds these VA treatment notes lacking in probative value and inconsequential in determining which respiratory conditions result  in the Veteran's need for supplemental outpatient oxygen. 

Likewise, the September 2016 note simply states "Pt is on continuous oxygen for COPD and asbestos exposure related lung disease per Pt."  (Emphasis added).  The Board notes that the mere recitation of the Veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  LeShore v. Brown, 8 Vet. App. 406 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).   Moreover, a lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, the Board affords this treatment note very limited evidentiary weight in this determination. 

As described in the analysis above, the Board finds the VA respiratory treatment records prescribing supplemental oxygen due to COPD and OSA, as well as the May 2015 VA examination report declining to attribute such oxygen use to service-connected disabilities, to be the most probative evidence on the question of whether the Veteran's service-connected respiratory conditions have resulted in outpatient oxygen therapy.  The Board further notes that the record lacks any competent medical opinion, supported by a sufficient rationale, definitively linking the Veteran's outpatient oxygen therapy to his service-connected respiratory conditions.  Accordingly, the Veteran is not entitled to a 100 rating under Diagnostic Code 6833 due to outpatient oxygen therapy.

Lastly, the Board notes that at no time during the appellate period has the Veteran ever exhibited a FEV-1 less than 40 percent predicted; or a FVC less than 50 percent predicted; or a FEV-1/FVC less than 40 percent; or more than one asthma attack per week with episodes of respiratory failure; or required daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications; or had a DLCO less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension.  As none of the criteria to warrant a 100 percent rating under Diagnostic Codes 6602 or 6833 have ever been established during the appellate period, the Veteran's request for a rating in excess of 60 percent must be denied. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected bronchial asthma, pleural calcifications, and asbestosis and notes that his lay testimony is competent to describe certain symptoms associated with this disability. The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  Likewise, the credible testimony of  Ms. G. has been considered in this determination to the extent that it described her personal knowledge of the Veteran's symptomatology.  However, since determining the degree of the Veteran's impairment hinges on evaluation of the clinically significant symptoms and objectively measurable criteria under the rating schedule, the Board affords greater evidentiary weight to the contemporaneous medical records and objective examinations by medical professionals over the subjective lay statements offered by the Veteran and Ms. G. 

2.  TDIU Claim

The Veteran formally applied for a TDIU in June 2009, with the submission of VA form 21-8940,"Veteran's Application for Increased Compensation Based on Unemployability."  This claim comes to the Board on appeal from a March 2010 rating decision denying entitlement to a TDIU.

A TDIU may be assigned when the disabled veteran is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016). 

      A.  Prior to April 8, 2010

The Veteran does not meet the initial eligibility requirements to receive TDIU benefits for the period prior to April 8, 2010.  Prior to that date, the combined ratings for his service-connected disabilities was 30 percent or less, which does not satisfy the requisite threshold.  If a veteran does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2016). The rating boards are required to submit all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards, to the Director of Compensation Service for extraschedular consideration.  Id.

The Board finds that the facts are not sufficient to warrant referral to the Director of Compensation Service for consideration of an extraschedular TDIU.  The evidence shows that the Veteran has not held substantially gainful employment since October 2008.  The medical evidence overwhelmingly indicates that the Veteran's service-connected  bronchial asthma with pleural calcifications did not prevent him from obtaining or maintaining substantially gainful employment from October 2008 through April 2010.  Instead, the evidence shows that the Veteran is unable to obtain employment due to several nonservice-connected physical and mental conditions, including COPD, OSA, cervical spine degeneration, left knee degeneration, lumbar radiculopathy, major depression, and personality disorder.  TDIU is to be determined "without regard to the non-service-connected disabilities or [the Veteran's] age."  Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992). Consequently, there is no compelling evidence that the Veteran's service-connected disabilities alone caused the Veteran to be unemployable and extraschedular TDIU referral is not justified. 

      B.  Since April 8, 2010

Effective April 8, 2010, the Veteran's combined service connected disabilities were rated at 60 percent, satisfying the schedular criteria for a TDIU consideration.  38 C.F.R. § 4.16(a) (2016).  However, the evidence of record fails to demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service-connected bronchial asthma with pleural calcifications.  In fact, on the June 2009 VA form 21-8940, the Veteran admitted that his non-service connected neck pain and numbness contributed to his subjective belief of unemployability.   

The record reflects that the Veteran's primary care physician has taken the Veteran off work at least twice within the appeals period due to his various health conditions.  In January 2010, the physician stated, "[The Veteran] has multiple medical issues. Of note, he has cervical spondylosis resulting in chronic neck pains with radicular symptoms.  He has undergone surgery to his C5C6 and C6C7 cervical spine.  He continues to have pains requiring chronic treatment with Morphine.  In my opinion, I do not feel he is fit to return to work."  Similarly, in a July 2016 opinion, his primary care physician concluded the Veteran was "unable to work due to his multiple medical issues."  The physician noted "he is on home O2 has Asthma/COPD, he has issues with his cervical spine, lumbar radiculopathy, etc."  In both instances, the physician did not attribute the Veteran's unemployability solely to his service-connected condition of  bronchial asthma with pleural calcifications.  

Additionally, during the May 2015 VA examination, the examiner was requested to opine of the functional impact of service-connected disabilities on employment.  The VA examiner explicitly opined that any functional limitations were "mainly related to his COPD and not to SC-ed asbestosis."

Finally, the Board is aware that the Veteran has been in receipt of Social Security disability benefits since December 1997.  A review of the administrative decision shows he was granted disability based on his non-service connected psychiatric conditions of schizoaffective disorder, depressed type; post traumatic disorder; borderline personality disorder; and his service-connected history of asthma.  Again, this evidence fails to demonstrate the Veteran was precluded from substantially gainful employment solely due to service connected disability. 

While the Board does not wish to minimize the nature and extent of the Veteran's statements and overall disability, the evidence of record does not support his claim that his service connected disabilities alone are sufficient to produce unemployability.  Although they produced some impairment, the evidence does not reflect gainful employment was precluded solely due to the Veteran's service connected disabilities.  See  Blackburn v. Brown, 4 Vet. App. 395 (1993).  On the contrary, the record establishes that several of the Veteran's non-service connected disabilities, including back pain and psychiatric disorders, predominantly contribute to the Veteran's perceived unemployability.  Accordingly, entitlement to a TDIU since April 8, 2010 is denied.


REMAND

In regards to the issue of entitlement to special monthly compensation based on aid and attendance/housebound, the Board notes that the Veteran filed a timely notice of disagreement in April 2016 following the adverse rating decision rendered in March 2016.  The RO has not issued a statement of the case on this issue, therefore a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). Thereafter, the RO should return the claims file to the Board for this issue, only if the Veteran perfects an appeal in a timely manner.

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran with a Statement of the Case, including all pertinent laws and regulations, for the issue of entitlement to special monthly compensation based on aid and attendance/housebound.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Galante, Associate Counsel

Copy mailed to:  The Coye Law Firm 


Department of Veterans Affairs


